Citation Nr: 0802235	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to July 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, in pertinent part, denied service connection for 
residuals of a head injury.

In March 2005, the Board remanded the veteran's appeal for 
additional evidentiary development, and it has now been 
returned for further appellate consideration.  As a 
preliminary matter, the Board finds that the remand 
directives have been substantially completed, and, as such, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The veteran engaged in combat while on active duty, and 
his account of a head injury as a result thereof is conceded.

3.  The preponderance of the evidence is against a finding 
that the veteran has a current medical disability due to his 
in-service head injury.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in March 2004, 
which is clearly prior to the August 2004 rating decision 
that is the subject of this appeal.  He was also sent 
additional notification regarding this case by a letter dated 
in September 2005.  Taken together, these notification 
letters informed the veteran of what was necessary to 
substantiate his claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board acknowledges that none of the aforementioned 
notification letters contained the specific information 
regarding disability rating(s) and effective date(s) outlined 
by the Court's holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, this information was 
contained in the September 2007 Supplemental Statement of the 
Case.  Moreover, the focus of this case is whether the 
veteran has a current disability due to an in-service head 
injury which, as detailed above, he received adequate 
notification.  In short, the outcome of this case does not 
depend upon the information discussed by the Dingess holding.  
The Board also reiterates that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  Further, for the reasons stated below, the 
preponderance of the evidence is against the claim, and it 
must be denied.  As such, no disability rating and/or 
effective date is to be assigned or even considered for this 
claim.  Consequently, the Board concludes that the veteran 
has not been prejudiced by this lack of notification 
regarding the Court's holding in Dingess/Hartman.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All available service and post-service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  As part of his December 2004 
Substantive Appeal he indicated that he did not want a 
hearing in conjunction with this appeal.  Further, he was 
accorded a VA medical examination in April 2007 with respect 
to this case.  

The Board acknowledges that not all of the veteran's service 
medical records appear to be on file, and a November 2006 
response from the National Personnel Records Center (NPRC) 
only provided copies of records that were already on file.  
Further, the NPRC indicated that no other records were 
available and that the records were fire-related.  In such 
situations, the Board has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski , 1 Vet. App. 365, 
367 (1991).  However, the case law does not lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Moreover, there is no presumption, either in favor 
of the claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(wherein the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease).

In view of the foregoing, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for residuals of a head injury.  

As already noted, the record does not reflect that all of the 
veteran's service medical records are on file.  The only 
service medical records contained in the claims file are the 
veteran's October 1940 enlistment examination; an August 1941 
record of treatment for a sprained left hand; and the 
veteran's June 1945 discharge examination.  These medical 
records do not show any complaints, findings or diagnosis of 
a head injury, or residuals therefrom.  For example, the 
service medical records do not show that the veteran was 
treated for seizures, headaches, or nosebleeds.  
Nevertheless, the record confirms that the veteran engaged in 
combat while on active duty, and that he was awarded the 
Purple Heart for injuries sustained in December 1994, to 
include injuries to his left foot and back.

The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  In view of the veteran having engaged in combat in the 
instant case, to include the fact that he received a Purple 
Heart as due to injuries sustained as a result thereof, his 
account of his in-service head injury is conceded.

Despite the foregoing, the Board notes that § 1154(b) only 
serves to lighten the evidentiary requirement for showing 
service incurrence of an injury or disease; it does not 
lighten the evidentiary requirements for proving a claim via 
competent evidence demonstrating present disability or a 
nexus between present disability and some remote injury or 
disease of active service.  See Kessel v. West, 13 Vet. App. 
9 (1999); Brock v. Brown, 10 Vet. App. 155, 162 ("reduced 
evidentiary burden provided for combat veterans by 38 U.S.C. 
§ 1154(b) relate[s] only to the question of service 
incurrence, 'that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required'" 
(quoting Caluza, 7 Vet. App. at 507)); Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service but not a basis to link etiologically 
the condition in service to the current condition").

In addition, the Board observes that, as detailed below, the 
record does not contain any competent medical evidence of the 
any of the claimed head injury residuals until years after 
the veteran's separation from active service.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Further, the record does not 
indicate he submitted a claim for such residuals until the 
1990s, more than 50 years after his separation from active 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

In a June 1946 rating decision, service connection was 
granted for pyoderma of the wrist and hands; and for a back 
injury, and a foot injury, due to explosion in combat.  No 
claim of service connection for head injury residuals was 
made at the time of this rating decision.

In May 1947, the veteran submitted handwritten correspondence 
from his private doctor dated in April 1947.  The private 
doctor indicated that he had examined the veteran, who was 
injured in Belgium on December 16, 1944 by a German rocket 
explosion.  The doctor reported that the veteran received 
injuries of the upper lumbar region of the back and a left 
foot fracture of the bones in the big toe.  The doctor also 
indicated that the veteran had many small pieces of concrete 
embedded in his skin of the back, head, face, and hands and 
forearms which caused pyoderma.

A December 1956 VA "Certificate of Attending Physician" 
record notes that the veteran had reported to his employer's 
plant dispensary frequently for treatment of severe 
headaches.

At a personal hearing before a Hearing Officer at the RO in 
November 1995, the veteran provided testimony in conjunction 
with claims not currently on appeal, including a claim of 
service connection for a rib injury.  The veteran testified 
that he suffered injury to his ribs during the explosion that 
he consistently maintains occurred in Antwerp, Belgium in 
December 1944.  The veteran also testified that the explosion 
blew up a concrete building and that pieces of concrete 
became embedded in his head.  The veteran testified that he 
received treatment from a private hospital to have additional 
rocks cut out of his head, and that they found four "busted 
blood vessels" which were also treated.  The veteran reported 
that he suffered blackouts.  The Hearing Officer indicated 
that he would obtain the records from the private hospital 
that was identified by the veteran.

Pursuant to the RO's request, records from the veteran's 
private hospital were received.  The records consisted of 
emergency room and in-patient records from February and March 
1986 noting that the veteran was admitted with severe 
epistaxis, right naris.  He underwent a 
ligation/cauterization of the right ethmoidal arteries.  It 
was noted that the veteran had a history of recurrent nose 
bleeds.

A December 1996 head computerized tomography (CT) revealed 
that the posterior fossa scans were limited in quality due to 
artifacts from a metallic rod previously behind the cervical 
spine.  There was mild to moderate cerebellar atrophy.

A December 1996 magnetic resonance imaging (MRI) of the brain 
noted that a punctuate region of increased signal was present 
in the upper portion of the pons, which may represent 
ischemic white matter change or a smaller lacuna infarct 
within the upper portion of the brain stem.

In December 1997, the RO received a copy of a November 1945 
award letter indicating that the veteran was awarded the 
Purple Heart Medal for wounds received as a result of enemy 
action on December 16, 1944 in the European Area.

A VA discharge summary from July 1998 notes that the veteran 
presented with syncopal episodes.  During the last episode, 
which led to hospital admission, the veteran lost 
consciousness while driving.  The veteran described a sensory 
deficit that began several years after the trauma, and 
resulted in spells of blurry vision ending in difficulty 
understanding people and the ability to speak.  At that time, 
recovery happened in seconds to minutes with severe frontal 
headache; although resolving in a few minutes he would 
remember the event, his memory of them was not perfect.  None 
of those events progressed to loss of consciousness.  They 
resolved after a few years and the veteran never received the 
diagnosis of seizure.  He was admitted to the neurology floor 
in 1996 for what was diagnosed as vestibulopathy.  At that 
time, an MRI revealed a left temporal lobe atrophy.  The 
veteran indicated that four to five months earlier, he began 
experiencing an alteration in consciousness which was similar 
to the original events, in that he developed hazy vision 
followed by frontal headaches.  The events seemed to be 
getting more severe and, at the time of the report, had been 
followed on one or two episodes with a loss of consciousness.  
The examiner noted that the episodes were never manifested by 
scintillating of vitreous or olfactory positive symptoms or 
vertigo.  The veteran had no history of encephalopathy or 
meningitis.

An MRI of the brain was normal, but an artifact shadow was 
seen on the right side, and the examiner noted that it could 
be related to metal which was missed during the previous 
trauma to the head.  An EEG was obtained which showed slowing 
over the left mid-temporal area which was highly suggestive 
of seizure activity, or seizure waves.  The veteran was 
started on anticonvulsant therapy, and antiepileptic therapy, 
and was sent home with a diagnosis of complex partial 
seizure.

In a January 1999 statement, the veteran asserted that he 
suffered a broken nose during the explosion in Antwerp, 
Belgium.

In February 2004, the veteran requested an increased rating 
for his skull.

In a July 2004 statement in support of his claim, the veteran 
reported that he had steel in his head from when he was 
injured "on June 5, 1945 in Belgium."  The veteran reported 
that at the time of his X-rays in July 2004, a VA doctor 
asked him if he had any steel in his mouth or ears.  He 
answered that he did not.  However, the VA doctor evidently 
indicated that the X-rays taken showed without a doubt that 
the veteran had shrapnel in his head and that it had moved 
twice.  The veteran reported that the VA doctor noted that 
the retained shrapnel was causing his headaches.

The Board further notes that there is no competent medical 
evidence which supports a finding that the veteran currently 
has a chronic disability due to his in-service head injury, 
to include recurrent headaches, seizures, and/or nosebleeds.  
In fact, the only competent medical evidence of record to 
address this issue is that of the April 2007 VA examiner.  
Following evaluation of the veteran and review of his claims 
folder, the examiner opined, in pertinent part, that it was 
less likely than not that the veteran's headaches and low 
back pain were related to the in-service, combat-related head 
injury.

The Board acknowledges that the veteran has criticized the 
adequacy of the April 2007 VA examiner's opinion.  For 
example, in a September 2007 statement, the veteran noted 
that X-rays conducted at that examination revealed no 
metallic body noted in the head, but he asserted that a VA 
MRI/CT scan in 2006 did indicate metal in his head.  Similar 
contentions were advanced by the accredited representative in 
a January 2008 statement, and that the record indicated that 
relevant VA treatment records were printed and associated 
with the claims folder after the date of the VA examination.  
The representative waived initial AOJ consideration of such 
evidence.  In addition, the representative contended that the 
VA examiner did not provide a rationale in support of the 
opinion.

The Board notes, however, that review of VA treatment records 
dated in 2006 do not indicate that he actually had such a 
procedure done on his head, even though it appears such 
procedures were conducted on his chest, back, and shoulders.  
Although there are references to his having retained metallic 
fragments in his head in the treatment records, they appear 
to be based upon the veteran's own reported history.  Bare 
transcription of history does not transform the information 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The Board also notes 
that the December 1996 CT scan indicated that any such 
fragments were due to artifacts from a metallic rod 
previously behind the cervical spine.  Moreover, no competent 
medical evidence is of record which shows that there was some 
deficiency as to April 2007 VA X-rays, nor which specifically 
challenges the findings of the VA examiner.  Further, a 
reading of the examination report itself reflects that the 
examiner's opinion was based upon the lack of any disability 
related to the purported in-service head injury until years 
after the veteran's separation from service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has a current medical disability due to his in-
service head injury.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Consequently, the benefit 
sought on appeal must be denied.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


